Citation Nr: 1016803	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Diabetes Mellitus.

(The issue of the validity of a debt of the amount of 
$7,464.00 is the subject of a separate VA decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's claim of 
entitlement to service connection for diabetes.  The Veteran 
was scheduled for a hearing before the Board in April 2010, 
but failed to report for that hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has stated several times 
that he received treatment for diabetes shortly after his 
separation from service, and that he was diagnosed with 
diabetes sometime around 1985.  A review of the Veteran's 
claims file shows that there are no medical records in the 
Veteran's claims file dated any earlier than 2000.  While the 
Veteran has not indicated specifically where he was treated, 
or whether these are private or VA treatment records, as 
these records would be relevant to the adjudication of the 
Veteran's claim, the Board finds that this issue must be 
remanded in order that these records may be obtained and 
associated with the Veteran's claims file.  Further, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, this claim must be 
remanded in order to obtain any outstanding treatment 
records, whether VA or private.

In addition, as this claim is already being remanded on other 
grounds, the Board also finds that the veteran should be 
provided a VA examination as well.  The Board notes that the 
medical opinion evidence of record is somewhat contradictory 
as to the origin of the Veteran's diabetes mellitus, but does 
indicate a possible link to service.  Specifically, several 
statements are of record from the Veteran's VA nurse 
practitioner; in a record received in April 2000, she notes 
that the Veteran's weight gain in service, combined with his 
strong family history of diabetes, likely triggered the onset 
of his diabetes.  In a May 2001 statement, she indicates that 
the Veteran's weight gain in service triggered and worsened 
the Veteran's diabetes, even though the Veteran's service 
treatment records show no diagnosis of, or treatment for, 
diabetes.  In a May 2002 letter, she indicates that it is 
more likely than not that the Veteran's diabetes was 
triggered by his obesity.  The Veteran's service medical 
records do show that he gained weight in service, but do not 
contain a specific finding of obesity.

In light of this medical evidence of record showing a 
possible link between the Veteran's diabetes and service, the 
Board is of the opinion that the Veteran should be provided 
with a VA examination, in order to determine, if possible, 
whether the medical evidence shows that it is at least as 
likely as not that the Veteran's current diagnosis of 
diabetes is related to service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Contact the Veteran and request that he 
provide the names and addresses of all 
health care providers who have treated 
him for diabetes.  After obtaining any 
relevant releases, please associate all 
identified records with the Veteran's 
claims file, to include any identified 
records from any VA facilities.  

2.	After the above development has been 
completed, and the identified records 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination in order to determine the 
current etiology of the Veteran's 
diabetes.  The claims folder and a copy 
of this Remand must be made available 
to the examiner for review before the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should opine as to whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent 
probability) that the Veteran currently 
has diabetes due to service, if such 
can be stated without resorting to 
speculation, or whether the Veteran may 
have diabetes due to other reasons.  
The examiner is also requested, if 
possible, to provide an opinion as to 
what impact the Veteran's weight gain 
in service of approximately 76 pounds 
may have had on his diabetes, as well 
as his reported family history of 
diabetes.  A complete rationale for all 
opinions expressed should be provided.

3.	Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to service connection for 
diabetes.  If any benefits sought are 
not granted, the Veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


